FILED
                             NOT FOR PUBLICATION                            FEB 24 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MANIKAM REDDY,                                   No. 09-72465

               Petitioner,                       Agency No. A072-401-325

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Manikam Reddy, a native and citizen of Fiji, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen removal proceedings.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, Avagyan v. Holder, 646 F.3d 672, 674 (9th Cir.

2011), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Reddy’s motion to reopen as

untimely where the motion was filed more than three years after Reddy’s removal

order became final, see 8 C.F.R. § 1003.2(c)(2), and Reddy failed to show the due

diligence required for equitable tolling of the filing deadline, see Avagyan, 646

F.3d at 679 (equitable tolling is available to a petitioner who is prevented from

filing because of deception, fraud or error, and exercised due diligence in

discovering such circumstances).

      Because the timeliness issue is dispositive, we need not reach Reddy’s

remaining contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                    09-72465